Citation Nr: 0323745	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-04 160A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf.

2.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1993, including service in Southwest Asia from August 
1990 to February 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the RO which denied service connection for 
an undiagnosed illness manifested by headaches and for an 
undiagnosed illness manifested by memory loss.

In August 2000, the Board granted service connection for an 
undiagnosed illness manifested by headaches and determined 
that further evidentiary development was warranted pertaining 
to the claim of service connection for an undiagnosed illness 
manifested by memory loss.  Pursuant to the August 2000 Board 
decision, in September 2000, the RO issued a rating decision 
which granted service connection for an undiagnosed illness 
manifested by headaches and assigned a noncompensable rating.  
The veteran perfected an appeal for a higher rating for the 
service-connected headaches.

In March 2002, the veteran, through his representative, filed 
a claim of service connection for chronic fatigue syndrome.  
The RO has not adjudicated this issue for appellate review.  
Thus, the Board does not have jurisdiction to consider the 
issue. The issue is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not currently have a disability 
manifested by memory loss.

2.  The veteran's headache disability has not been shown to 
be productive of prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria to establish memory loss as a manifestation 
of an undiagnosed illness are not met.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.317 (2002).

2.  The criteria for a compensable evaluation for a headache 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA has met the duty to assist and notice requirements under 
the VCAA and its implementing regulations with respect to the 
veteran's claims seeking service connection for memory loss, 
claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf and the claim for 
an initial compensable rating for headaches.  By virtue of 
the appealed rating decision, statements of the case, and a 
supplemental statement of the case, the veteran has been 
provided notice of the reasons and bases in denying his 
claims.  

The veteran has also been provided ample notice and 
opportunity to submit evidence sufficient to support his 
claim of benefits.  In this respect, May 1998, June 1998, 
September 2000, and March 2002 RO letters advised him of the 
type of evidence needed to substantiate his claim of service 
connection based on his service in the Persian Gulf.  In 
these letters, the veteran was also informed of the type of 
evidence needed to substantiate his claim for an initial 
compensable rating for headaches.  He was specifically 
informed that he needed to submit additional evidence in 
order to complete action on his claims.  Specifically, the RO 
advised the veteran to send evidence showing that he had 
memory loss that has been treated since his discharge from 
service.  He was also informed of the type of nonmedical 
evidence which could be used to support his claim.  With 
respect to his claim for an initial rating for headaches, he 
was informed to submit medical evidence showing how often he 
had headaches and how severe they were.  He was also told the 
type of nonmedical evidence he could submit.  In several of 
the letters, he was further informed that if he filled out 
authorization forms, VA would assist him in obtaining private 
treatment records or; if he wished, he could contact the 
doctor or hospital and have the records sent to VA.  He was 
told to send the requested information within a specified 
time period and was informed of the consequences if he failed 
to send the information in a timely manner.  The veteran was 
further informed that VA would assist him by scheduling him 
for VA examinations.  In sum, the various letters sent by the 
RO, notified the veteran of what evidence was necessary to 
substantiate his claims, and it indicated what portion of 
that evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

VA has also undertaken reasonable efforts to assist the 
veteran in obtaining the evidence needed to support his 
claims.  In this context, the veteran has been provided with 
VA examinations.  VA has also scheduled the veteran for 
additional VA examinations in February and March 2001 to 
determine whether the veteran currently has memory loss and 
to determine the nature and extent of his headache disorder.  
The veteran failed to report to these examinations.  VA has 
attempted to reschedule the veteran for the examinations, but 
VA letters dated in August 2002 and February 2003 have been 
returned to VA with no forwarding address.  The Board's 
attempt to schedule the veteran for VA examinations was 
thwarted by the veteran's failure to keep VA abreast of his 
current address.  The Court of Appeals for Veterans Claims 
(Court) has held that it is the burden of the veteran to keep 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of VA to turn up heaven and earth to 
find him.  It is only where a file discloses other possible 
and plausible addresses that an attempt should be made to 
locate him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Veterans claiming benefits have an obligation to cooperate 
with VA.  The duty to assist is not a one-way street, and the 
veteran, in the instant case, has not fulfilled his duty to 
cooperate in this matter, by supplying VA with his current 
address so that further development may be conducted 
concerning his claims.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Given the above circumstances, the Board must 
adjudicate the veteran's claims based on the evidence of 
record.  


II.  Factual Background

The veteran's service medical records are negative for any 
findings or complaints of memory loss.  During a July 1993 
separation examination, the veteran complained of having 
occasional headaches.  At that time, he denied having a 
history of memory loss.  An April 1998 service reserve 
medical record reveals that the veteran denied having a 
history of memory loss; however, he did report having 
occasional headaches.

In May 1998, the veteran's wife submitted a statement to the 
effect that she had known the veteran since April 1991 and 
that since June 1991 she witnessed the veteran having 
headaches.

In a statement dated in June 1998, the veteran stated that he 
had had headaches since he was young, but that since his 
return from Saudi Arabia his headaches have worsened.

During a July 1998 VA general examination, the veteran stated 
that it was hard for him to remember some things.  He stated 
that he had headaches which were random.  He reported that he 
could be at work or reading when they occurred and that 
activity increased their frequency.  He related that the 
headaches started on the top of his head and that it felt 
like a weight had been placed on the top of his head.  He 
denied having any aura, throbbing, nausea or vomiting 
associated with the headaches.  He reported that he had 
approximately two headaches a week and that relaxation 
resolved them in most cases.  He stated that he sometimes 
took aspirin.  The examiner diagnosed the veteran as having 
headaches.

An August 1998 independent medical examination report reveals 
that the veteran reported that his present headache symptoms 
occurred 2 to 5 times per week.  The headaches were localized 
to the vertex region, although occasionally he experienced a 
headache on one side of the head or the other.  The headaches 
were brief in duration, lasting for 15 to 20 minutes on most 
occasions, never lasting more than 45 minutes.  He reported 
that the headaches came on suddenly and were quite severe.  
He stated that they were nonpulsatile.  He reported that they 
were not associated with nausea, visual disturbances, 
photophobia, sonophobia, irritability, redness of the eyes, 
nasal congestion, nasal drainage or watering of the eyes.  
During the examination, the veteran also reported having 
problems with memory, noting that he had to concentrate more 
to recall things than was previously the case.  He denied 
problems doing mathematical computations or problems reading 
or with reading comprehension.  

The examiner diagnosed headaches of undetermined etiology.  
The examiner stated that the headaches the veteran described 
did not have characteristics suggesting any specific typical 
common headache syndrome (tension type, migraines, or cluster 
headaches).  The examiner also stated that the headaches did 
not have characteristics suggesting a likely migrainous 
etiology and therefore treatment with prophylactic 
antimigrainous regimens was not warranted.  The examiner 
reported that the veteran had memory loss of undetermined 
etiology; however, he noted that the veteran did well on a 
brief mental status examination, repeating a Babcock sentence 
correctly after 1 repetition, repeating a 4 digit number 
backward, repeating a 7 digit number forward and recalling 
3/3 objects on an auditory recall examination one minute 
after presentation.  He then stated that he thought it 
unlikely that the veteran had a significant memory problem in 
view of the veteran's performance on testing.  According to 
the examiner, it would be of value to obtain formal memory 
testing and neurocognitive testing in order to identify 
whether or not the appellant did indeed have a significant 
disturbance of memory.  The examiner stated that it was 
possible that the veteran's perceived short-term memory 
deficits could be secondary to his diagnosed depression.

Due to the veteran's complaints of having headaches, in 
August 1998, VA scheduled him for a CT scan of the head.  The 
results were that he had an unremarkable CT of the brain.

During a September 1998 VA psychiatric examination, the 
veteran reported that after service he attended college and 
that he graduated with a degree in Education.  He reported 
that his grade point average (GPA) was approximately 3.5.  He 
was administered the Weschleer Memory Scale Revised Test.  
His scores on the test were above average.  It was reported 
that based on the test there was no indication that the 
veteran was experiencing short-term memory problem of any 
significance.  The examiner noted that the veteran recently 
graduated from college with a 3.5 GPA which was a feat most 
likely not obtainable with a short-term memory problem.

During a March 1999 RO hearing, the veteran reported that he 
had headaches 2 to 3 times a week.  He stated that he did not 
received medical treatment for his headaches.  He stated that 
when his headaches occurred he would sit down and close his 
eyes for a while until the headaches went away.  He reported 
that his headaches were painful and that he took over-the-
counter medication to treat his headaches.  With respect to 
memory loss, the veteran stated that his memory had worsened 
over the years.  He related that he had problems remembering 
birthdays, phone numbers, and addresses.  He stated that he 
use to have no problems taking in information for learning 
purposes and that now it took him longer to prepare for tests 
in school.

The veteran's wife submitted a written statement to the 
effect that the veteran had headaches and that over-the-
counter medications did not help.  She stated that the only 
remedy for his headaches was inactivity.



III.  Analysis

A.  Service connection for memory loss

The veteran had service in Southwest Asia from August 1990 to 
February 1991.  He claims he has an undiagnosed disability 
manifested by memory loss due to his service in Southwest 
Asia.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
The Board notes that these new legal provisions do not affect 
the particular Persian Gulf War claim involved in the instant 
appeal.

The veteran's service medical records covering the period of 
August 1989 to August 1993 are negative for any complaints of 
memory loss.  In fact, during his 1993 service discharge 
examination he denied having any memory loss problems.  A 
reserve service medical report dated in April 1998 also 
reveals that the veteran denied having any memory problems.  
Postservice medical records also fails to confirm that the 
veteran has a disability manifested by memory loss.  The 
veteran underwent an independent medical examination in 
August 1998.  The examiner gave an impression of memory loss 
of undetermined etiology.  In giving this diagnosis, the 
examiner, however, noted that the veteran did well on a brief 
mental status examination (i.e., repeating a Babcock sentence 
correctly after 1 repetition, repeating a 4 digit number 
backward, repeating a 7 digit number forward and recalling 
3/3 objects on an auditory recall examination one minute 
after presentation).  He also stated that he thought it 
unlikely that the veteran had a significant memory problem in 
view of his performance on testing.  He related that it would 
be of value to obtain formal memory testing and 
neurocognitive testing in order to identify whether or not 
the appellant did indeed have a significant disturbance of 
memory.  

When examined by VA in September 1998, the veteran underwent 
formal memory testing which demonstrated that the veteran's 
memory was above average.  The examiner also noted that the 
veteran recently graduated from college with a 3.5 GPA and 
that such would most likely not be possible if he had short 
term memory problems.  

The Board observes that the medical evidence overall shows 
that the veteran does not have a disability manifested by 
memory loss.  The diagnosis of memory loss in August 1998 was 
equivocal and fails to demonstrate a confirmed diagnosis of 
memory loss.  In this regard, the physician stated that he 
thought it unlikely that the veteran had a significant memory 
problem in view of his performance on testing.  Moreover, 
formal testing in September 1998 determined that the 
veteran's memory was above average.

Although the veteran claims to have a disorder manifested by 
memory loss, the Board must point out that he is not 
competent to offer opinions regarding medical diagnosis or 
causation.  As a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

Given the foregoing facts, the Board finds that there is no 
reasonable possibility that any additional assistance would 
aid in substantiating the claim.  Consequently, the Board 
must therefore conclude that in the absence of competent 
medical evidence showing that the veteran has an undiagnosed 
disability manifested by memory loss which is related to 
service in Southwest Asia, that the preponderance of the 
evidence is against the claim and the benefit-of-the doubt 
doctrine is inapplicable.  Accordingly, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


B.  Higher rating for headaches

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The RO has evaluated the veteran's undiagnosed illness 
manifested by a headache disability by analogy under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, for migraine.  38 
C.F.R. § 4.20 (2002).  Under Diagnostic Code 8100, evaluation 
is based on the extent of impairment due to attacks of 
migraine headaches.  A 50 percent rating for migraine 
requires very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating for migraine requires characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent rating for migraine 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  A noncompensable 
rating requires migraine with less frequent attacks.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2002)

The medical evidence fails to show that the veteran's 
headaches are of such severity to be considered 
characteristic-prostrating attacks as required for a 10 
percent rating under Diagnostic Code 8100.  A review of the 
evidence shows that the veteran's headaches are not 
associated with throbbing, nausea, vomiting, aura, 
irritability, redness of the eyes, photophobia, visual 
disturbance, sonophobia, nasal congestion, nasal drainage or 
watery eyes.  In general the evidence shows that the 
veteran's headaches are brief in duration and subsides with 
rest or with the use of over-the-counter medication.  In 
August 1998, a physician stated that treatment of the 
veteran's headaches with prophylactic antimigrainous was not 
warranted.  Given the foregoing, the Board concludes that the 
veteran's service-connected headaches more nearly approximate 
migraine with less frequent attacks (a noncompensable 
rating).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which the 
veteran's headaches were compensable.  Thus "staged ratings" 
are inapplicable to this case. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a compensable rating for headaches; the benefit-of-
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for memory loss, claimed as a 
manifestation of an undiagnosed illness associated with 
service in the Persian Gulf is denied.

An initial compensable rating for headaches is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

